                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

TERESA DE JESUS HERRERA,

                      Plaintiff,                                       8:20CV99

      vs.                                                       FIFTH AMENDED
                                                           CASE PROGRESSION ORDER
THE PHYSICIAN NETWORK and
CATHOLIC HEALTH INITIATIVES
PHYSICIAN SERVICES, LLC,

                      Defendants.

       This matter is before the Court on the Joint Motion to Amend Fourth Amended Case
Progression Order (Filing No. 71). After review of the parties’ motion, the Court finds good
cause to grant the requested extensions. Accordingly,

       IT IS ORDERED that the Joint Motion to Amend Fourth Amended Case Progression
Order (Filing No. 71) is granted, and the fourth amended case progression order is amended as
follows:

            1)   The deposition deadline is extended to August 18, 2021.

            2)   The planning conference scheduled for July 16, 2021, is cancelled. The trial
                 and pretrial conference will not be set at this time. A planning conference to
                 discuss case progression, dispositive motions, the parties’ interest in settlement,
                 and the trial and pretrial conference settings will be held with the undersigned
                 magistrate judge on August 27, 2021, at 11:00 a.m. by telephone. Counsel shall
                 use the conferencing instructions assigned to this case to participate in the
                 conference.

            3)   The deadline for filing motions to dismiss and motions for summary judgment
                 is extended to September 20, 2021.

            4)   The deadline for filing motions to exclude testimony on Daubert and related
                 grounds is extended to September 20, 2021.

            5)   The parties shall comply with all other stipulations and agreements recited in
                 their Rule 26(f) planning report that are not inconsistent with this order.

            6)   All requests for changes of deadlines or settings established herein shall be
                 directed to the undersigned magistrate judge. Such requests will not be
                 considered absent a showing of due diligence in the timely progression of this
                 case and the recent development of circumstances, unanticipated prior to the
                 filing of the motion, which require that additional time be allowed.

       Dated this 12th day of July, 2021.

                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
